                                                                     Case 2:19-cv-01673-APG-NJK Document 1 Filed 09/25/19 Page 1 of 15



                                                                 1
                                                                     J. BRUCE ALVERSON, ESQ.
                                                                 2   Nevada Bar No. 1339
                                                                     KARIE N. WILSON, ESQ.
                                                                 3   Nevada Bar No. 7957
                                                                     ALVERSON TAYLOR & SANDERS
                                                                 4   6605 Grand Montecito Pkwy, Ste. 200
                                                                     Las Vegas, NV 89149
                                                                 5   702-384-7000 Phone
                                                                     702-385-7000 Fax
                                                                 6   Attorneys for Defendants

                                                                 7                             UNITED STATES DISTRICT COURT

                                                                 8                                     DISTRICT OF NEVADA

                                                                 9   PHILLIP ELWELL, individually,                        CASE NO: ________________

                                                                10                                Plaintiff,
ALVERSON TAYLOR & SANDERS




                                                                11   v.
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12   GREGORY HARVEY, individually; FEDEX        DEFENDANTS’ NOTICE OF
                                    LAS VEGAS, NV 89149




                                                                     FREIGHT, INC. dba FEDEX FREIGHT dba        REMOVAL
                                        (702) 384-7000




                                                                13   FEDEX FREIGHT, SLV; DOES 1 to 100; and ROE
                                          LAWYERS




                                                                     CORPORATIONS 1 to 100, inclusive,
                                                                14

                                                                15                           Defendants.
                                                                     __________________________________________
                                                                16

                                                                17   TO:    DEBRA KEMPI, Clerk, United States District Court for the District of Nevada

                                                                18          PLEASE TAKE NOTICE that Defendants FEDEX FREIGHT, INC. and GREGORY

                                                                19   HARVEY hereby remove to this Court the state court action entitled “PHILLIP ELWELL,

                                                                20   individually, Plaintiff v. GREGORY HARVEY, individually, FEDEX FREIGHT, INC. dba

                                                                21   FEDEX FREIGHT dba FEDEX FREIGHT, SLV, DOES 1 to 100 and X, and ROE

                                                                22   CORPORATIONS 1 to 100, inclusive, Defendants,” Case No. A-19-800705-C filed in the

                                                                23   Eighth Judicial District Court for the State of Nevada, County of Clark.     A copy of the

                                                                24   Complaint is attached hereto as Exhibit A. The grounds for removal are:

                                                                                                                   1                                      KNW 26220
                                                                     Case 2:19-cv-01673-APG-NJK Document 1 Filed 09/25/19 Page 2 of 15



                                                                 1          1.      This Court has original subject matter jurisdiction over this action pursuant to 28

                                                                 2   U.S.C. § 1332 and 28 U.S.C. §§ 1441(a)-(c), in that it is a civil action between a citizen of the

                                                                 3   State of Nevada, a citizen of the State of Colorado, and a Corporation that is a citizen of

                                                                 4   Delaware and Arkansas, and the matter in controversy exceeds $75,000.00, exclusive of interest

                                                                 5   and costs, as set forth below.

                                                                 6          2.      Based upon information and belief, Plaintiff PHILLIP ELWELL is and remains a

                                                                 7   citizen of the State of Nevada. See Complaint ¶ 1.

                                                                 8          3.      Defendant GREGORY HARVEY is a resident of the State of Colorado.

                                                                 9          4.      Defendant FEDEX FREIGHT, INC., is a corporation incorporated in Delaware,

                                                                10   with its principal place of business is Harrison, Arkansas.
ALVERSON TAYLOR & SANDERS




                                                                11          5.      The Defendants sued as DOES I to 100, and ROE CORPORATIONS I to 100,
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12   inclusive, are fictitious parties and not relevant to the determination of subject matter
                                    LAS VEGAS, NV 89149




                                                                     jurisdiction. See 28 U.S.C. § 1441(a) (stating “[f]or purposes of removal under this chapter, the
                                        (702) 384-7000




                                                                13
                                          LAWYERS




                                                                14   citizenship of defendants sued under fictitious names shall be disregarded”).

                                                                15          6.      Based upon information and belief, the amount in controversy, exclusive of

                                                                16   interest and costs, exceeds $75,000.00. Plaintiff PHILLIP ELWELL is claiming past medical

                                                                17   damages of approximately $185,180.96, and alleges the need for future treatment at a cost

                                                                18   exceeding $336,528.50. Plaintiff alleges his damages are continuing and shall continue in the

                                                                19   future. See Complaint ¶ 15.

                                                                20          7.      Venue is appropriate in this Court pursuant to 28 U.S.C. §§ 1441(a) and

                                                                21   1446(a)-(b) and Local Rule 8-1. This action was originally brought in the Eighth Judicial District

                                                                22   for the State of Nevada, Clark County.

                                                                23          8.      This notice of removal is timely filed within thirty (30) days after receipt of the

                                                                24   paper that makes this case removable as required by 28 U.S.C. § 1446(b), in that it is filed within

                                                                                                                      2                                        KNW 26220
                                                                     Case 2:19-cv-01673-APG-NJK Document 1 Filed 09/25/19 Page 3 of 15



                                                                 1   thirty (30) days of service of the Summons and Complaint on Defendant FEDEX FREIGHT,

                                                                 2   INC. on August 30, 2019. Defendant GREGORY HARVEY was served with the Summons and

                                                                 3   Complaint on September 17, 2019.

                                                                 4          9.     Pursuant to 28 U.S.C. 1446(d), Defendants have prepared and will file with the

                                                                 5   Clerk of the Eighth Judicial District Court a Notice of Removed Action.

                                                                 6          Dated this 25th day of September, 2019.

                                                                 7                                                        ALVERSON TAYLOR & SANDERS

                                                                 8

                                                                 9                                                        ____________________________________
                                                                                                                          J. BRUCE ALVERSON, ESQ.
                                                                10                                                        Nevada Bar No. 1339
                                                                                                                          KARIE N. WILSON, ESQ.
ALVERSON TAYLOR & SANDERS




                                                                11                                                        Nevada Bar No. 7957
                            6605 GRAND MONTECITO PKWY STE 200




                                                                                                                          6605 Grand Montecito Pkwy, Ste. 200
                                                                12                                                        Las Vegas, NV 89149
                                                                                                                          702-384-7000 Phone
                                    LAS VEGAS, NV 89149




                                                                                                                          702-385-7000 Fax
                                        (702) 384-7000




                                                                13
                                          LAWYERS




                                                                                                                          Attorneys for Defendants
                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                                                                      3                                 KNW 26220
                                                                     Case 2:19-cv-01673-APG-NJK Document 1 Filed 09/25/19 Page 4 of 15



                                                                 1                                                 CERTIFICATE OF SERVICE

                                                                 2             I hereby certify on this 25th day of September, 2019, I did email and deposit in the

                                                                 3   United States Post Office, with postage fully prepaid thereon, the above and forgoing

                                                                 4   DEFENDANTS’ NOTICE OF REMOVAL addressed to:

                                                                 5   Farhan R. Naqvi, Esq.
                                                                     naqvi@naqvilaw.com
                                                                 6   Paul G. Albright, Esq.
                                                                     paul@naqvilaw.com
                                                                 7   NAQVI INJURY LAW
                                                                     9500 W. Flamingo Rd., Ste. 104
                                                                 8   Las Vegas, NV 89147
                                                                     702-553-1000 Phone
                                                                 9   702-553-1002 Fax
                                                                     Attorneys for Plaintiff
                                                                10
ALVERSON TAYLOR & SANDERS




                                                                11
                            6605 GRAND MONTECITO PKWY STE 200




                                                                                                                               ____________________________________
                                                                12                                                             Employee of ALVERSON TAYLOR & SANDERS
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                13
                                          LAWYERS




                                                                     n:\bruce.grp\z-client\26220\pleadings\notc removal.docx

                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                                                                                 4                            KNW 26220
Case 2:19-cv-01673-APG-NJK Document 1 Filed 09/25/19 Page 5 of 15




                      EXHIBIT A
     Case 2:19-cv-01673-APG-NJK Document 1 Filed 09/25/19 Page 6 of 15
                                                                           Electronically Filed
                                                                           8/22/2019 4:55 PM
                                                                           Steven D. Grierson
                                                                           CLERK OF THE COURT


 1   COMP
     FARHAN R. NAQVI
 2   Nevada Bar No. 8589
 3   PAUL G. ALBRIGHT                                                  CASE NO: A-19-800705-C
     Nevada Bar No. 14159
     NAQVI INJURY LAW
                                                                                Department 32
 4
     9500 W Flamingo Road, Suite 104
 5   Las Vegas, Nevada 89147
     Telephone: (702) 553-1000
 6
     Facsimile: (702) 553-1002
 7   naqvi@naqvilaw.com
     paul @naqvilaw.com
 8   Attorneys for Plaintiff
 9                                          DISTRICT COURT
10
                                      CLARK COUNTY, NEVADA
11
       PHILLIP ELWELL, individually                        Case No.:
12                                                         Dept. No.
                              Plaintiff,
13
       vs.                                                             COMPLAINT
14
       GREGORY HARVEY, individually; FEDEX
15     FREIGHT, INC. d/b/a FEDEX FREIGHT
       d/b/a FEDEX FREIGHT, SLV; and DOES 1
16     to 100, ROE CORPORATIONS 1 to 100,
       inclusive,
17
                              Defendants.
18
19
             Plaintiff PHILLIP ELWELL (hereinafter referred to as “Plaintiff”), by and through his
20
     attorneys of record, FARHAN R. NAQVI and PAUL G. ALBRIGHT of NAQVI INJURY
21
22   LAW, complains against Defendants GREGORY HARVEY, FEDEX FREIGHT, INC. d/b/a

23   FEDEX FREIGHT d/b/a FEDEX FREIGHT, SLV, and DOES I through X and ROE
24
     CORPORATIONS I through X (hereinafter collectively referred to as “Defendants”) as follows:
25
                                     PARTIES AND JURISDICTION
26
      1.     That Plaintiff PHILLIP ELWELL is and, at all times mentioned herein, was a resident of
27
28           Clark County, Nevada.




                                                 Page 1 of 10
                                   Case Number: A-19-800705-C
     Case 2:19-cv-01673-APG-NJK Document 1 Filed 09/25/19 Page 7 of 15




      2.   That Defendant GREGORY HARVEY (hereinafter referred to as “Defendant
 1
 2         HARVEY”), upon information and belief, is and, at all times mentioned herein, was a

 3         resident of Clark County, Nevada.
 4
      3.   That Defendant FEDEX FREIGHT, INC. d/b/a FEDEX FREIGHT d/b/a FEDEX
 5
           FREIGHT, SLV (hereinafter referred to as “Defendant FEDEX”), upon information and
 6
 7         belief, is and, at all times mentioned herein, was a foreign corporation licensed and

 8         conducting business in Clark County, Nevada.
 9    4.   That the true names and capacities, whether individual, plural, corporate, partnership,
10
           associate, or otherwise, of Defendant DOES I through X and ROE CORPORATIONS I
11
           through X inclusive are unknown to Plaintiff who therefore sue said defendants by such
12
13         fictitious names. The full extent of the facts linking such fictitiously sued defendants is

14         unknown to Plaintiff. Plaintiff is informed and believes and thereupon alleges that each
15         of the defendants designated herein as a DOE and ROE was and is negligent or, in some
16
           other actionable manner, is responsible for the events and happenings hereinafter referred
17
           to and thereby negligently, or in some other actionable manner, legally and proximately
18
19         caused the hereinafter described injuries and damages to Plaintiff. Plaintiff will hereafter

20         seek leave of the Court to amend this Complaint to show the fictitiously named
21
           defendants’ true names and capacities after the same have been ascertained. The legal
22
           responsibility of said Defendants DOES I through X and ROE CORPORATIONS I
23
24         through X arises out of, but is not limited to, their status as operators, owners,

25         maintainers, controllers and/or entrustors of the vehicle that Defendant HARVEY was
26         operating at the time of the subject collision, their agency, representative, master/servant,
27
           employer/employee or joint venture relationship with the responsible parties, including
28




                                               Page 2 of 10
     Case 2:19-cv-01673-APG-NJK Document 1 Filed 09/25/19 Page 8 of 15




           any other entities who are also responsible for the events and claims asserted herein such
 1
 2         as parent and subsidiary companies affiliated with the named or otherwise responsible

 3         entities, and/or that they are somehow otherwise liable for the subject collision and/or
 4
           Plaintiff’s resulting damages. Plaintiff will ask leave of this Honorable Court to amend
 5
           this Complaint to insert the true names and capacities of said defendants and, when the
 6
 7         same have been ascertained, to join such defendants in this action together with the

 8         proper charging allegations.
 9    5.   That at all times pertinent, Defendants were agents, servants, employees, employers,
10
           partners, representatives or joint venturers of every other defendant herein and, at all
11
           times mentioned herein, were acting within the scope and course of said agency,
12
13         employment, representation or joint venture with knowledge, permission and consent of

14         all other named Defendants and/or otherwise responsible parties.
15    6.   Plaintiff is informed and believes and thereon alleges that Defendant HARVEY, at all
16
           times herein relevant, was an employee, authorized agent and/or representative of
17
           Defendant FEDEX and was acting within the course and scope of such employment,
18
19         agency and/or representation at all times herein relevant.

20    7.   The facts and circumstances that give rise to the subject lawsuit occurred in Clark
21
           County, Nevada.
22
      8.   This Court has jurisdiction over this matter as this is a civil action arising from an
23
24         incident that occurred within the County of Clark, State of Nevada involving resident

25         parties, and involves an amount in controversy in excess of the sum of $15,000.00,
26         exclusive of costs and interest.
27
     ///
28




                                               Page 3 of 10
     Case 2:19-cv-01673-APG-NJK Document 1 Filed 09/25/19 Page 9 of 15




                                   GENERAL FACTUAL ALLEGATIONS
 1
 2    9.    That Plaintiff, at all times mentioned herein, was the operator of a 2003 Isuzu owned by

 3          Fast Plumbing Service, Inc.
 4
      10.   That, upon information and belief, at all times mentioned herein, Defendant HARVEY
 5
            was operating a 2012 Volvo tractor-trailer (hereinafter referred to as the “Vehicle”)
 6
 7          owned and/or controlled by Defendant FEDEX.

 8    11.   That on October 17, 2017, in Clark County, Nevada, Plaintiff was traveling westbound
 9          on IR-215 and was stopped for traffic near Las Vegas Boulevard when Defendant
10
            HARVEY, who was traveling directly behind Plaintiff, negligently operated the Vehicle
11
            and failed to use due care by, among other things, failing to reduce speed, failing to
12
13          maintain a safe distance and failing to maintain a proper lookout, thereby resulting in

14          Defendant HARVEY crashing into the rear of Plaintiff’s vehicle.
15    12.   That Defendant HARVEY negligently caused the collision with Plaintiff’s vehicle.
16
      13.   Plaintiff is informed, believes, and thereon alleges that Defendant HARVEY, at all times
17
            herein relevant, was acting within the course and scope of his employment, agency
18
19          and/or representation with Defendant FEDEX.

20    14.   That as a direct and proximate result of Defendants’ conduct, Plaintiff sustained injuries
21
            to including, but not limited to, his neck, back, shoulder, head/brain, bodily limbs, organs
22
            and systems, all or some of which conditions are permanent and disabling, and all to his
23
24          damages in a sum in excess of $15,000.00.

25    15.   That as a direct and proximate result of Defendants’ conduct, Plaintiff has been required
26          to, and has limited occupational and recreational activities, which has caused and shall
27
28




                                               Page 4 of 10
     Case 2:19-cv-01673-APG-NJK Document 1 Filed 09/25/19 Page 10 of 15




             continue to cause loss of earning capacity, lost wages, physical impairment, mental
 1
 2           anguish, and loss of enjoyment of life in a presently unascertainable amount.

 3     16.   That as a direct and proximate result of Defendants’ negligence, Plaintiff’s property was
 4
             damaged.
 5
       17.   That as a direct and proximate result of Defendants’ conduct, Plaintiff has been required
 6
 7           to engage the services of an attorney, incurring attorney’s fees and costs to bring this

 8           action.
 9                                     FIRST CAUSE OF ACTION
10                        (Negligence, Respondeat Superior, Negligence Per Se)

11     18.   Plaintiffs incorporate paragraphs 1 through 17 of the Complaint as though said
12           paragraphs were fully set forth herein.
13
       19.   Defendant HARVEY owed Plaintiff a duty of care to operate the vehicle in a reasonable
14
             and safe manner.
15
16     20.   Defendant HARVEY breached that duty of care by negligently causing the subject

17           collision with Plaintiff’s vehicle on the roadway, thereby rendering him liable for
18
             causing the subject collision and Plaintiff’s resulting damages.
19
       21.   The acts of Defendant HARVEY as described herein violated statutes, laws, regulations
20
             and ordinances including, but not limited to, those of the State of Nevada, Clark County
21
22           City of Las Vegas, and Federal Motor Carrier Safety Regulations (“FMCSR”) including,

23           but not limited to, Las Vegas Municipal Code (“LVMC”) 11.12.080, LVMC 11.22.010,
24
             LVMC 11.22.020, Nevada Revised Statute (“NRS”) 484B.127, NRS 484B.603, and
25
             FMCSR 392.2. Plaintiff is within the class of persons intended to be protected by the
26
27           statutes, laws, regulations and ordinances that were violated by Defendant HARVEY,

28           and the injuries suffered by Plaintiff are the type against which such statutes, laws,




                                                 Page 5 of 10
     Case 2:19-cv-01673-APG-NJK Document 1 Filed 09/25/19 Page 11 of 15




             regulations and ordinances were intended to protect, thereby rendering Defendant
 1
 2           HARVEY liable for the subject collision and Plaintiff’s resulting damages based on

 3           negligence per se.
 4
       22.   Upon information and belief, at all times relevant herein, Defendant HARVEY was an
 5
             employee, representative and/or authorized agent of Defendant FEDEX, and was acting
 6
 7           within the course and scope of such employment, representation and/or agency.

 8           Defendant FEDEX is liable for the negligent acts of its employees, representatives and/or
 9           agents, including Defendant HARVEY, under the doctrine of vicarious
10
             liability/respondeat superior, thereby rendering Defendant FEDEX vicariously liable for
11
             Defendant HARVEY ‘s acts and omissions surrounding the subject collision and
12
13           Plaintiff’s resulting damages.

14     23.   As a direct and proximate result of Defendants’ subject conduct, Plaintiff has been
15           damaged in an amount in excess of $15,000.00.
16
       24.   That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has been
17
             required to engage the services of an attorney, incurring attorney’s fees and costs to bring
18
19           this action.

20                                   SECOND CAUSE OF ACTION
                                        (Negligent Entrustment)
21
22     25.   Plaintiff incorporates paragraphs 1 through 24 of the Complaint as though said

23           paragraphs were fully set forth herein.
24
       26.   Defendant FEDEX, at all times relevant herein, owned the vehicle that Defendant
25
             HARVEY was operating at the time of the subject collision and had the right to control
26
27           said vehicle.

28




                                                Page 6 of 10
     Case 2:19-cv-01673-APG-NJK Document 1 Filed 09/25/19 Page 12 of 15




       27.   Defendant FEDEX owed Plaintiff a duty of ordinary care to entrust the use and
 1
 2           possession of the vehicle to a careful driver who was competent to operate said vehicle.

 3     28.   Defendant FEDEX subsequently breached the duty of ordinary care by negligently
 4
             entrusting the use and possession of the vehicle to Defendant HARVEY.
 5
       29.   Defendant HARVEY subsequently failed to drive safely and obey laws of the State of
 6
 7           Nevada, City of Las Vegas, Clark County, and Federal Motor Carrier Safety Regulations

 8           when operating the vehicle at the time of the collision and at all other times relevant
 9           thereto.
10
       30.   As a direct and proximate result of Defendants’ subject conduct, Plaintiff has been
11
             damaged in an amount in excess of $15,000.00.
12
13     31.   That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has been

14           required to engage the services of an attorney, incurring attorney’s fees and costs to bring
15           this action.
16
                                      THIRD CAUSE OF ACTION
17                                        (Negligent Hiring)
18
       32.   Plaintiff incorporates paragraphs 1 through 31 of the Complaint as though said
19
             paragraphs were fully set forth herein.
20
       33.   Defendant FEDEX owed Plaintiff several duties including, but not limited to, the
21
22           following:

23               a. The duty to keep Plaintiff safe from the negligent acts of its employees, agents
24
                     and representatives;
25
                 b. The duty to provide and hire responsible employees, agents and representatives;
26
27               c. The duty to implement adequate policies and procedures for hiring employees,

28                   agents and representatives; and




                                                Page 7 of 10
     Case 2:19-cv-01673-APG-NJK Document 1 Filed 09/25/19 Page 13 of 15




                 d. The duty to conduct reasonable investigations into the backgrounds of its
 1
 2                     employees, agents and representatives.

 3     34.   Upon information and belief, Defendant FEDEX breached these duties by, among other
 4
             things:
 5
                 a. Hiring individuals, including Defendant HARVEY, who were not qualified
 6
 7                     and/or competent for their positions;

 8               b. Failing to conduct a reasonable and thorough investigation into the personal
 9                     background and employment history of its employees, agents and representatives,
10
                       including Defendant HARVEY; and
11
                 c. Failing to implement adequate policies and/or procedures for hiring employees,
12
13                     agents and representatives, including Defendant HARVEY.

14     35.   That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has been
15           damaged in an amount in excess of $15,000.00.
16
       36.   That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has been
17
             required to engage the services of an attorney, incurring attorney’s fees and costs to bring
18
19           this action.

20                                         FOURTH CAUSE OF ACTION
                                         (Negligent Training and Supervision)
21
22     37.   Plaintiff incorporates paragraphs 1 through 36 of the Complaint as though said

23           paragraphs were fully set forth herein.
24
       38.   Defendant FEDEX owed Plaintiff the duty to exercise reasonable care in the training and
25
             supervision of any and all employees, agents and representatives. This duty required
26
27           Defendant FEDEX to train and supervise employees, agents and representatives,

28




                                                  Page 8 of 10
     Case 2:19-cv-01673-APG-NJK Document 1 Filed 09/25/19 Page 14 of 15




             including Defendant HARVEY, to ensure that these employees, agents and
 1
 2           representatives acted without negligence.

 3     39.   Defendant FEDEX breached this duty when it failed to properly train and supervise
 4
             employees, agents and representatives, including Defendant HARVEY, whose
 5
             negligence caused injury to Plaintiff as alleged herein. If Defendant FEDEX had
 6
 7           properly trained and supervised employees, agents and representatives, including

 8           Defendant HARVEY, this negligence would not have occurred.
 9     40.   That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has been
10
             damaged in an amount in excess of $15,000.00.
11
       41.   That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has been
12
13           required to engage the services of an attorney, incurring attorney’s fees and costs to bring

14           this action.
15                                        FIFTH CAUSE OF ACTION
16                                           (Negligent Retention)

17     42.   Plaintiff incorporates paragraphs 1 through 41 of the Complaint as though said
18
             paragraphs were fully set forth herein.
19
       43.   Defendant FEDEX owed Plaintiff the duty to exercise reasonable care in the retention of
20
             employees, agents and representatives.
21
22     44.   Upon information and belief, Defendant FEDEX breached this duty when it negligently

23           retained employees, agents and representatives, including Defendant HARVEY, even
24
             though it knew, or should have known, that these employees, agents and representatives
25
             lacked the qualifications and/or competence for their position.
26
27     45.   That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has been

28           damaged in an amount in excess of $15,000.00.




                                                Page 9 of 10
     Case 2:19-cv-01673-APG-NJK Document 1 Filed 09/25/19 Page 15 of 15




       46.   That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has been
 1
 2           required to engage the services of an attorney, incurring attorney’s fees and costs to bring

 3           this action.
 4
                                           PRAYER FOR RELIEF
 5
             WHEREFORE, Plaintiff PHILLIP ELWELL, expressly reserving the right to amend this
 6
 7    complaint prior to or at the time of trial of this action to insert those items of damage not yet

 8    fully ascertainable, pray for judgment against all Defendants, and each of them, as follows:
 9           1. For general damages sustained by Plaintiff in an amount in excess of $15,000.00;
10
             2. For special damages sustained by Plaintiff in an amount in excess of $15,000.00;
11
             3. For property damage sustained by Plaintiff;
12
13           4. For reasonable attorney’s fees and costs;

14           5. For interest at the statutory rate; and
15           6. For such other relief as the Court deems just and proper.
16
17           DATED this 22nd day of August, 2019.

18                                                           NAQVI INJURY LAW
19
20                                                   By:            /s/ Paul G. Albright
                                                             FARHAN R. NAQVI
21                                                           Nevada Bar No. 8589
                                                             PAUL G. ALBRIGHT
22                                                           Nevada Bar No. 14159
23                                                           9500 W Flamingo Road, Suite 104
                                                             Las Vegas, Nevada 89147
24                                                           Attorneys for Plaintiff
25
26
27
28




                                                 Page 10 of 10
